Exhibit 10.22

FIRST AMENDMENT

TO

AMENDED AND RESTATED

GENERAL PARTNERSHIP AGREEMENT OF

DCP SOUTHEAST TEXAS HOLDINGS, GP

This First Amendment to Amended and Restated General Partnership Agreement of
DCP Southeast Texas Holdings, GP (this “Amendment”) is entered into effective as
of January 1, 2011, by and among DCP SOUTHEAST TEXAS, LLC, a Delaware limited
liability company (the “Midstream Partner”), GAS SUPPLY RESOURCES HOLDINGS,
INC., a Delaware corporation (“GSRH”), and DCP PARTNERS SE TEXAS LLC, a Delaware
limited liability company (the “MLP Partner”). The Midstream Partner, GSRH, and
the MLP Partner may be referred to herein collectively as the “Partners” and
individually as a “Partner”.

RECITALS

WHEREAS, the Partners entered into that certain Amended and Restated General
Partnership of DCP Southeast Texas Holdings, GP dated and effective January 1,
2011 (the “Agreement”) (capitalized terms used but not defined herein shall have
the meaning given thereto in the Agreement); and

WHEREAS, the Partners desire to amend the Agreement to correct a mutual mistake
set forth in the Agreement relative the computation of the Net Monthly Storage
Revenue distributable and allocable among the Partners.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Partners agree as follows:

1. Amendment. The Agreement is hereby amended by deleting the definition of “Net
Monthly Storage Revenue” in its entirety and replacing it with the following
language:

“Net Monthly Storage Revenue” shall mean the product of (i) 0.3333 and (ii) the
Monthly Storage Revenue, as decreased by the sum of (a) the MLP Storage G&A
Expenses and (b) the MLP Storage Opex.

2. Scope. The Agreement is amended solely to the extent provided above. In all
other respects the Agreement is confirmed and shall continue in full force and
effect without any other amendment or modification.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

ON THE DATE FIRST SET FORTH ABOVE, each of the undersigned has caused this
Amendment to be duly executed and delivered.

 

DCP SOUTHEAST TEXAS, LLC

By DCP Midstream, LLC

Its Sole Member

By:

 

/s/ Wouter T. van Kempen

Name:   Wouter T. van Kempen Title:   President, Midcontinent Business Unit and
Chief Development Officer GAS SUPPLY RESOURCES HOLDINGS, INC. By:  

/s/ Wouter T. van Kempen

Name:   Wouter T. van Kempen Title:   President, Midcontinent Business Unit and
Chief Development Officer DCP PARTNERS SE TEXAS LLC By:  

/s/ Donald A. Baldridge

Name:   Donald A. Baldridge Title:   Vice President, Business Development

 

 

 